DETAILED ACTION
Claims 43-66 are pending. Claims 1-42 are canceled. Claims 43-66 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 43-55 and 57-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerpez (US 20170272311).
Regarding Claims 43, 61 and 66:
Kerpez discloses – A node that is associated with a distributed system comprising a set of distributed nodes arranged to execute a plurality of functions of a program, the node comprising at least one processor configured to execute instructions whereby the node is configured to:
obtain an execution pattern of the program and respective sleep requirements of at least one distributed node; and (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
dynamically deploy one or more functions of the program to all or a portion of the set for execution of the program by the set based on the execution pattern of the program and the respective sleep requirements of the at least one distributed node, (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
wherein the execution pattern is associated with events that trigger execution of at least one of the one or more functions, with each node being operable to have the trigger events programmed for that at least one function during deployment or execution of the program. (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)

Regarding Claims 44, 45, 46 and 62:
Kerpez further discloses – The node of claim 61, wherein execution of the instructions configures the node to obtain the execution pattern based on one of the following:
receiving, from at least one distributed node, an indication of the execution pattern; (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
determining the execution pattern based on: 
the events that trigger execution of the at least one of the one or more functions, or the respective sleep requirements of the at least one distributed node; or (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
receiving, from the at least one distributed node, respective indications of the respective sleep requirements of the at least one distributed node. (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
Examiner Note: claims 44, 45 and 46 disclose the same limitations as claim 62, therefore claims 44, 45 and 46 are rejected for the same reasons as claim 62, above.
Regarding Claims 47, 48 and 63:
Kerpez further discloses – The node of claim 61, wherein execution of the instructions further configures the node to determine respective sleep patterns of the at least one distributed node based on one or more of the following:
the respective sleep requirements of the at least one distributed node; and (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
the events that trigger execution of the at least one of the one or more functions. (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
Examiner Note: claims 47 and 48 disclose the same limitations as claim 63, therefore claims 47 and 48 are rejected for the same reasons as claim 63, above.
Regarding Claims 49, 50 and 64:
Kerpez further discloses – The node of claim 61, wherein execution of the instructions configures the node to dynamically deploy one or more functions of the program based on one or more of the following:
matching the one or more functions of the program to respective distributed nodes of the set based on the execution pattern of the program and the respective sleep requirements of the at least one distributed node; and (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
matching the at least one of the one or more functions that is triggered by the events to one distributed node of the set based on the execution pattern of the program and the respective sleep requirements of the at least one distributed node. (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)
Examiner Note: claims 49 and 50 disclose the same limitations as claim 64, therefore claims 49 and 50 are rejected for the same reasons as claim 64, above.
Regarding Claim 51:
Kerpez further discloses – The method of claim 50, wherein the one distributed node of the set that is matched to the at least one of the one or more functions that is triggered by the events is operable to have a sleep pattern of that node programmed based on the pattern of the trigger events. (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)
Regarding Claims 52 and 65:
Kerpez further discloses – The method of claim 43, wherein:
obtaining the execution pattern includes obtaining a pattern of the events that trigger execution of the at least one of the one or more functions; and (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)
the execution pattern of the program is the trigger event pattern. (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
Examiner Note: claim 65 discloses broader claim language of the limitations of claim 52, therefore claim 65 is rejected for the same reasons as claim 52, above.
Regarding Claim 53:
Kerpez further discloses – The method of claim 52, wherein obtaining the pattern of the trigger events includes one or more of the following:
receiving an indication of the trigger event pattern from the distributed node that hosts the at least one of the one or more functions that is triggered by the events; and (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
determining the trigger event pattern based on the events that trigger execution of the at least one of the one or more functions. (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)
Regarding Claim 54:
Kerpez further discloses – The method of claim 43, further comprising adapting the sleep pattern of at least one distributed node during execution of the program based on the execution pattern of the program. (Kerpez; Paragraph [65-68] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380.)
Regarding Claim 55:
Kerpez further discloses – The method of claim 43, further comprising: 
obtaining an execution pattern of a second program; and (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
dynamically deploying one or more functions of the second program to all or a portion of the set for execution of the second program contemporaneous with the execution of the program by the set based on the execution patterns of the program and the second program and the respective sleep requirements of the at least one distributed node. (Kerpez; Paragraph [65, 104, 132] - Virtual Network Function 380 analyzes the returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, etc., adopt or implement calculated coefficients provided by the virtual network function 380, implement scheduling schemes specified by the virtual network function 380. a VANF 804 or 805 may utilize such an algorithm or method 700 as is depicted at FIG. 7 to run through many “what if” scenarios and identify an acceptable or optimal operating point or a set of operating parameters. The virtualized module virtualizes functions for at least one of: managing traffic, managing power.)
Regarding Claim 57:
Kerpez further discloses – The method of claim 43, wherein one of the following applies: 
the node represents at least one distributed node of the set; or (Kerpez; Paragraph [61 ] - the management systems and controller(s) 215 receives information from the access nodes 240A-C.)
the node is a computer-implemented node that is a communication redistribution point or a communication endpoint in a network. (Kerpez; Paragraph [61, 94, 99] - the management systems and controller(s) 215 receives information from the access nodes 240A-C. Virtual Persistent Management Agent (VPMA) may virtualize the “Persistent Management Agent (PMA)” so as to store configuration and diagnostics data for a DPU (e.g., a node). VPMA functions may include managing low power modes (LPM), using cross-layer data and control. Indications from higher-layers of sessions, resource allocation, traffic levels, queue occupancy, etc., provide data that is used by analyses in the VPMA.)
Regarding Claim 58:
Kerpez further discloses – The method of claim 43, wherein one or more of the following applies: 
the node is represented by a virtual server; and (Kerpez; Paragraph [67-69] - CPEs 490 are connected with PNF 406 and PNF 407 respectively, which in turn are connected via backhaul 430B to the Virtualized Access Node Function (VANF) 408 accessible via network(s) 455, thus constituting the virtualized access node functions 499. In such a way, functions may be migrated, abstracted, etc., from being a physical network function (PNF) such as 406 and 407 internal to an Access Node (AN) 455 to being a Virtualized Access Node Function (VANF) 408. The VANFs can replace or complement Physical Network Functions (PNFs) that physically remain on the physical access node. Such an external VANF can be considered logically to be a part of the access node notwithstanding its remote presence.)
the least one distributed node of the set is represented by a virtual server. (Kerpez; Paragraph [67-69] - The VANFs can replace or complement Physical Network Functions (PNFs) that physically remain on the physical access node. Such an external VANF can be considered logically to be a part of the access node notwithstanding its remote presence. A VANF may run or execute upon virtualized infrastructure constructed of hardware and software.)
Regarding Claim 59:
Kerpez further discloses – The method of claim 43, wherein at least one distributed node of the set is represented by a computer-implemented node that is a communication redistribution point or a communication endpoint in a network. (Kerpez; Paragraph [67-69] - CPEs 490 are connected with PNF 406 and PNF 407 respectively, which in turn are connected via backhaul 430B to the Virtualized Access Node Function (VANF) 408 accessible via network(s) 455, thus constituting the virtualized access node functions 499. In such a way, functions may be migrated, abstracted, etc., from being a physical network function (PNF) such as 406 and 407 internal to an Access Node (AN) 455 to being a Virtualized Access Node Function (VANF) 408. The VANFs can replace or complement Physical Network Functions (PNFs) that physically remain on the physical access node. Such an external VANF can be considered logically to be a part of the access node notwithstanding its remote presence.)
Regarding Claim 60:
Kerpez further discloses – The method of claim 43, wherein two or more distributed nodes of the set are each represented by different processors of one node. (Kerpez; Paragraph [67-69] - The VANFs can replace or complement Physical Network Functions (PNFs) that physically remain on the physical access node. Such an external VANF can be considered logically to be a part of the access node notwithstanding its remote presence. A VANF may run or execute upon virtualized infrastructure constructed of hardware and software.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerpez (US 20170272311) and further in view of de Lind van Wijngaarden (US 20120210325), hereinafter Wijngaarden.
Regarding Claim 56: 
Kerpez further discloses – The method of claim 43, wherein the events that trigger execution of the at least one of the one or more functions are associated with one or more of the following of the distributed node of the set that hosts the at least one of the one or more functions that is triggered by the events: 
Kerpez does not explicitly disclose – a hardware or software timer. More specifically, Kerpez (Paragraph [24, 30, 64-69]) discloses systems, methods, and apparatuses for implementing the virtualization of access node functions as well as the systems, methods, and apparatuses for implementing Persistent Management Agent (PMA) functions that allows virtual network functions to be readily accessible and relatively easy to upgrade and manage and analyzes returned operational data and operating conditions and then issues instructions to the access node to adopt configurations, adopt configuration parameters or operational parameters, modes, thresholds, implemented on a virtualized infrastructure constructed of hardware and software, but does not explicitly disclose where events are triggered by use of a hardware or software timer, which is disclosed by Wijngaarden (see below)
Wijngaarden discloses – a hardware or software timer; (Wijngaarden; Paragraph [8, 46] - Mobile terminals employ a wide variety of energy-saving strategies to limit power consumption, e.g., sleep modes and timers that switch the display to a low-intensity mode if it is inactive for a certain period of time. the device drivers may set timers to decide when to switch to various power conserving modes (e.g., off, idle, sleep, low power, or active modes).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems, methods, and apparatuses for implementing the virtualization of access node functions of Kerpez, with the method and apparatus of smart power management for mobile communication terminals using power thresholds of Wijngaarden that enables mobile terminals employ a wide variety of energy-saving strategies to limit power consumption, where a node in a mobile communication network comprises sensors, a timer and a power aware function implementing sleep modes, where the combination of elements according to known methods would yield a predictable result. (Wijngaarden; Abstract; Paragraph [36-38, 45-46])
Kerpez-Wijngaarden further discloses – a sleep requirement; and (Wijngaarden; Paragraph [46, 150] - The power-aware task scheduler may also include functionality to allow better control over low-level power management control functions. Examples of such control functions are the dimming function that switches the display to a low-power mode, and the power-saving functions that can switch off the terminal's inactive components and place others, such as the transmitter and receiver, into intermittent sleep modes.)
a sensor. (Wijngaarden; Paragraph [118] - Application-specific hardware usage profiles identify the type of hardware subsystems that are required to run the application. For example, a profile may include the processor type and speed, the type and size of memory and storage, the display size and type. It may indicate the presence and activity of sensors, a camera, and a key pad.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443